Exhibit 10.37

CONFIDENTIAL TREATMENT

Portions of this Exhibit 10.37 have been omitted based upon a request for
confidential treatment. This Exhibit 10.37, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 6 dated as of March 31, 2006 to SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is entered into among AFC
FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE FINANCE
CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE COMPANY,
LLC (as successor to Fairway Finance Corporation), a Delaware limited liability
company (the “Purchaser”), and HARRIS NESBITT CORP. (as successor to BMO NESBITT
BURNS CORP.), a Delaware corporation, as agent for Purchaser and as the initial
agent (the “Agent”).

R E C I T A L S

A.            The Seller, the Servicer, the Purchaser and the Agent are parties
to that certain Second Amended and Restated Receivables Purchase Agreement dated
as of June 15, 2004, as may be amended, amended and restated, supplemented or
otherwise modified from time to time (the “Agreement”).

B.            The Seller, the Servicer, the Purchaser and the Agent desire to
amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.     Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

2.     Amendments to Agreement. The Agreement is amended as follows:

2.1           The definition of “Termination Date” in Exhibit I to the Agreement
is hereby amended in its entirety to read as follows:

“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Agent at least 30 days in advance pursuant to
Section 1.1(b), (ii) April 30, 2009 (the “Scheduled Termination Date”),
(iii) the date determined pursuant to Section 2.2 and (iv) the date that a
Purchaser Termination Day is in effect with respect to all Purchasers.


--------------------------------------------------------------------------------




2.2           A new definition of “Limited Purchaser Termination Date” is hereby
added to Exhibit I to the Agreement as follows:

“Limited Purchaser Termination Date” means, with respect to any Purchaser with
respect to which one or more (but less than 50% by commitment size of all the
Program Support Providers of such Purchaser under all of its Program Support
Agreements related to this facility) of the Program Support Providers under such
Purchaser’s related Program Support Agreements declines to renew their
commitments under the Program Support Agreement to which such Program Support
Provider is a party, the termination date of the commitment of such non-renewing
Program Support Provider(s).

2.3           Clauses (e) and (k) of the definition of “Eligible Receivable” in
Exhibit I are hereby amended in their entirety to read as follows: [*]

2.4           A new definition of “Specified Curtailment Receivable” is hereby
added to Exhibit I to the Agreement as follows: [*]

2.5           The definition of “Net Receivables Pool Balance” in Exhibit I to
the Agreement is hereby amended in its entirety to read as follows:

“Net Receivables Pool Balance” means, at any time, an amount equal to the result
of (a) 100% of the aggregate Outstanding Balances of Eligible Receivables (other
than Specified Curtailment Receivables) then in the Receivables Pool [*] plus
(b) [*] of the aggregate Outstanding Balances of all Eligible Receivables
constituting Specified Curtailment Receivables then in the Receivables Pool [*]
minus (c) the amount by which the result obtained in clause (b) above exceeds
the product of (X) the amount obtained in clause (a) above multiplied by
(Y) 8.0% minus (d) the aggregate amount by which the aggregate Outstanding
Balance of the Eligible Receivables (including, for the avoidance of doubt,
Specified Curtailment Receivables) of each Obligor then in the Receivables Pool
exceeds the product of (A) the Normal Concentration Percentage for such Obligor
(or, in the case of a Special Obligor, the Special Concentration Percentage)
multiplied by (B) the aggregate Outstanding Balance of the Eligible Receivables 
(including, for the avoidance of doubt, Specified Curtailment Receivables) then
in the Receivables Pool (for the avoidance of doubt, the result obtained from
(a) plus (b) minus (c) above).

2.6           The definition of “Purchaser Termination Day” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Purchaser Termination Day” means, as to any Purchaser, any day on or after
(i) such Purchaser’s Purchaser Termination Date and (ii) the 180th day following
the occurrence of a Limited Purchaser Termination Date for such Purchaser
(unless all non-renewing Program Support Providers have

2


--------------------------------------------------------------------------------




been replaced or otherwise have no amounts outstanding under their related
Program Support Agreement(s)); provided, that any day that would otherwise be a
Purchaser Termination Day shall not be so considered if such day is a
Termination Day.

2.7           The definition of “Investment Share” in Exhibit I to the Agreement
is hereby amended in its entirety to read as follows:

“Investment Share” means, with respect to any Purchaser at any time, the
percentage equivalent of a fraction, the numerator of which is the Investment of
such Purchaser and the denominator of which is  the aggregate of the Investment
of all Purchasers; provided, however, that for purposes of this definition, if
Investment Share is being calculated to determine the Exiting Purchaser
Percentage for a Purchaser whose Purchaser Termination Day has occurred solely
as a result of the occurrence of a Limited Purchaser Termination Date, the
Purchaser’s Investment shall include only the amount equal to that portion of
the Purchaser’s Investment being funded by the non-renewing Program Support
Providers under the applicable Program Support Agreements.

2.8           The definition of “Recalculation Date” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Recalculation Date” means any of the following: (i) each Purchaser Termination
Date and the 180th day following any Limited Purchaser Termination Date,
(ii) the day following any Purchaser’s Purchaser Termination Date or Limited
Purchaser Termination Date on which its outstanding Investment (or, in the case
of a Limited Purchaser Termination Date, that portion thereof funded by the
non-renewing Program Support Provider(s)) is paid in full, or (iii) if any
Termination Day shall have occurred since the last Recalculation Date, the first
Business Day thereafter that is not a Termination Day.

2.9           The definition of “Defaulted Receivable” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Defaulted Receivable” means a Receivable:

(i)            as to which any payment, or part thereof, remains unpaid for more
than [*] days after the due date for such payment;

(ii)           which, consistent with the Credit and Collection Policy, would be
written off the Seller’s books as uncollectible; or

(iii)          which is converted to a long term payment plan in the form of a
note or other similar document.

3


--------------------------------------------------------------------------------




2.10         The definition of “Delinquent Receivable” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Delinquent Receivable”  means a Receivable which is not a Defaulted Receivable
(i) as to which any payment, or part thereof, remains unpaid for more than [*]
days after the due date for such payment or (ii) which, consistent with the
Credit and Collection Policy, would be classified as delinquent by the Seller.

2.11         Clause (h) is deleted from the definition of “Excluded Receivables”
in Exhibit I to the Agreement.

2.12         The definition of “Revolving Uninsured Purchase Limit” in Exhibit I
to the Agreement is hereby amended in its entirety to read as follows:

“Revolving Uninsured Purchase Limit” means, at any time, the lesser of
(A) $600,000,000 and (B) the sum of the Maximum Uninsured Commitments of all
Revolving Purchasers at such time; provided, however, that in no event shall the
sum of the Revolving Insured Purchase Limit and the Revolving Uninsured Purchase
Limit exceed the amount that when multiplied by 102% results in a product equal
to the aggregate commitments of all of the Liquidity Banks under all of the
Liquidity Agreements.

2.13         The definition of “Purchaser Termination Date” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Purchaser Termination Date” means, as to any Purchaser, the earliest of (a) the
date that the commitments of 50% or more (by commitment size of all of the
Program Support Providers of such Purchaser under all of its Program Support
Agreements related to this facility) of the related Program Support Providers
terminate, (b) the Termination Date or (c) in the case of any Term Purchaser,
the first date on which the aggregate Investment for all Term Purchasers exceeds
40% of the aggregate Investment.

2.14         The definition of “Legal Final Maturity Date” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:

“Legal Final Maturity Date” means the first Settlement Date on or after the date
that is two years after the Termination Date.

3.     Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Agent and the Purchaser as follows:

(a)           Representations and Warranties. The representations and warranties
of such Person contained in Exhibit III and Exhibit VII to the Agreement are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date).

4


--------------------------------------------------------------------------------




(b)           Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.

(c)           Termination Event. No Termination Event or Unmatured Termination
Event has occurred and is continuing.

4.     Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Agent of each of the counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;
provided that the provisions herein regarding Specified Curtailment Receivables
(including, without limitation, the addition of an amount with respect thereto
in the definition of Net Receivables Pool Balance) shall only become effective
following written confirmation by the Agent that the reporting systems of the
Servicer with respect to the Specified Curtailment Receivables are sufficient.

5.     Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

6.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

7.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.

8.     Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

AFC FUNDING CORPORATION

 

 

 

 

 

By:

/s/ Curtis L. Phillips

 

Name:

Curtis L. Phillips

 

Title:

Treasurer

 

 

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By

/s/ James E. Money II

 

Name:

James E. Money II

 

Title:

Controller and Assistant Treasurer

 

 

 

 

 

 

 

FAIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Jill A. Gordon

 

Name:

Jill A. Gordon

 

Title:

Vice President

 

 

 

 

 

 

 

HARRIS NESBITT CORP.

 

 

 

 

 

By:

/s/ David J. Kucera

 

Name:

David J. Kucera

 

Title:

Managing Director

 

Consented to:
BANK OF MONTREAL

By:

/s/ Stephen Maenhout

 

Name: Stephen Maenhout

 

Title: Vice President

 

6


--------------------------------------------------------------------------------